[pirs_exhibit-101001.jpg]
OPEN MARKET SALE AGREEMENTSM August 9, 2019 JEFFERIES LLC 520 Madison Avenue New
York, New York 10022 Ladies and Gentlemen: Pieris Pharmaceuticals, Inc., a
Nevada corporation (the “Company”), proposes, subject to the terms and
conditions stated herein, to issue and sell from time to time through Jefferies
LLC, as sales agent and/or principal (the “Agent”), shares of the Company’s
common stock, par value $0.001 per share (the “Common Shares”), having an
aggregate offering price of up to $50,000,000 on the terms set forth in this
agreement (this “Agreement”). Section 1. DEFINITIONS (a) Certain Definitions.
For purposes of this Agreement, capitalized terms used herein and not otherwise
defined shall have the following respective meanings: “Affiliate” of a Person
means another Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such first- mentioned Person. The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. “Agency Period” means the period
commencing on the date of this Agreement and expiring on the earliest to occur
of (x) the date on which the Agent shall have placed the Maximum Program Amount
pursuant to this Agreement and (y) the date this Agreement is terminated
pursuant to Section 7. “Commission” means the U.S. Securities and Exchange
Commission. “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder. “Floor
Price” means the minimum price set by the Company in the Issuance Notice below
which the Agent shall not sell Shares during the applicable period set forth in
the Issuance Notice, which may be adjusted by the Company at any time during the
period set forth in the Issuance Notice by delivering written notice of such
change to the Agent and which in no event shall be less SM “Open Market Sale
Agreement” is a service mark of Jefferies LLC



--------------------------------------------------------------------------------



 
[pirs_exhibit-101002.jpg]
than $1.00 without the prior written consent of the Agent, which may be withheld
in the Agent’s sole discretion. “Issuance Amount” means the aggregate Sales
Price of the Shares to be sold by the Agent pursuant to any Issuance Notice.
“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its Chief Executive Officer, President or Chief Financial
Officer. “Issuance Notice Date” means any Trading Day during the Agency Period
that an Issuance Notice is delivered pursuant to Section 3(b)(i). “Issuance
Price” means the Sales Price less the Selling Commission. “Maximum Program
Amount” means Common Shares with an aggregate Sales Price of the lesser of (a)
the number or dollar amount of Common Shares registered under the effective
Registration Statement (defined below) pursuant to which the offering is being
made, (b) the number of authorized but unissued Common Shares (less Common
Shares issuable upon exercise, conversion or exchange of any outstanding
securities of the Company or otherwise reserved from the Company’s authorized
capital stock), (c) the number or dollar amount of Common Shares permitted to be
sold under Form S-3 (including General Instruction I.B.6 thereof, if
applicable), or (d) the number or dollar amount of Common Shares for which the
Company has filed a Prospectus (defined below). “Person” means an individual or
a corporation, partnership, limited liability company, trust, incorporated or
unincorporated association, joint venture, joint stock company, governmental
authority or other entity of any kind. “Principal Market” means the Nasdaq
Capital Market or such other national securities exchange on which the Common
Shares, including any Shares, are then listed. “Sales Price” means the actual
sale execution price of each Share placed by the Agent pursuant to this
Agreement. “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations of the Commission thereunder. “Selling Commission”
means three percent (3.0%) of the gross proceeds of Shares sold pursuant to this
Agreement, or as otherwise agreed between the Company and the Agent with respect
to any Shares sold pursuant to this Agreement. “Settlement Date” means the
second business day following each Trading Day during the period set forth in
the Issuance Notice on which Shares are sold pursuant to this Agreement, when
the Company shall deliver to the Agent the amount of Shares sold on such Trading
Day and the Agent shall deliver to the Company the Issuance Price received on
such sales. 2



--------------------------------------------------------------------------------



 
[pirs_exhibit-101003.jpg]
“Shares” shall mean the Company’s Common Shares issued or issuable pursuant to
this Agreement. “Trading Day” means any day on which the Principal Market is
open for trading. Section 2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY The
Company represents and warrants to, and agrees with, the Agent that as of (1)
the date of this Agreement, (2) each Issuance Notice Date, (3) each Settlement
Date, (4) each Triggering Event Date with respect to which the Company is
required to deliver a certificate pursuant to Section 4(o) and (5) as of each
Time of Sale (each of the times referenced above is referred to herein as a
“Representation Date”), except as may be disclosed in the Prospectus (including
any documents incorporated by reference therein and any supplements thereto) on
or before a Representation Date: (a) Registration Statement. The Company has
prepared and filed with the Commission a shelf registration statement on Form
S-3 (File No. 333-226725) that contains a base prospectus (the “Base
Prospectus”). Such registration statement registers the issuance and sale by the
Company of the Shares under the Securities Act. The Company may file one or more
additional registration statements from time to time that will contain a base
prospectus and related prospectus or prospectus supplement, if applicable, with
respect to the Shares. Except where the context otherwise requires, such
registration statement(s), including any information deemed to be a part thereof
pursuant to Rule 430B under the Securities Act, including all financial
statements, exhibits and schedules thereto and all documents incorporated or
deemed to be incorporated therein by reference pursuant to Item 12 of Form S-3
under the Securities Act as from time to time amended or supplemented, is herein
referred to as the “Registration Statement,” and the prospectus constituting a
part of such registration statement(s) specifically relating to the Shares,
together with any prospectus supplement filed with the Commission pursuant to
Rule 424(b) under the Securities Act relating to a particular issuance of the
Shares, including all documents incorporated or deemed to be incorporated
therein by reference pursuant to Item 12 of Form S-3 under the Securities Act,
in each case, as from time to time amended or supplemented, is referred to
herein as the “Prospectus,” except that if any revised prospectus is provided to
the Agent by the Company for use in connection with the offering of the Shares
that is not required to be filed by the Company pursuant to Rule 424(b) under
the Securities Act, the term “Prospectus” shall refer to such revised prospectus
from and after the time it is first provided to the Agent for such use. The
Registration Statement at the time it originally became effective is herein
called the “Original Registration Statement.” As used in this Agreement, the
terms “amendment” or “supplement” when applied to the Registration Statement or
the Prospectus shall be deemed to include the filing by the Company with the
Commission of any document under the Exchange Act after the date hereof that is
or is deemed to be incorporated therein by reference. All references in this
Agreement to the Registration Statement, the Prospectus or any amendments or
supplements thereto, or any Free Writing Prospectus (as defined herein), shall
be deemed to include any copy filed with the Commission pursuant to EDGAR (as
defined herein). All references in this Agreement to financial statements and
schedules and other information which is “contained,” “included,” “stated” in or
“part of” the Registration Statement or the Prospectus (and all other references
of like import) shall be deemed to mean and include all such 3



--------------------------------------------------------------------------------



 
[pirs_exhibit-101004.jpg]
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in or otherwise deemed under the Securities Act
to be a part of or included in the Registration Statement or the Prospectus, as
the case may be, as of any specified date; and all references in this Agreement
to amendments or supplements to the Registration Statement or the Prospectus
shall be deemed to mean and include, without limitation, the filing of any
document under the Exchange Act which is or is deemed to be incorporated by
reference in or otherwise deemed under the Securities Act to be a part of or
included in the Registration Statement or the Prospectus, as the case may be, as
of any specified date. At the time the Original Registration Statement was
declared effective and at the time the Company’s most recent annual report on
Form 10-K was filed with the Commission, if later, the Company met the
then-applicable requirements for use of Form S-3 under the Securities Act.
During the Agency Period, each time the Company files an annual report on Form
10-K the Company will meet the then-applicable requirements for use of Form S-3
under the Securities Act. (b) Compliance with Registration Requirements. The
Original Registration Statement and any Rule 462(b) Registration Statement have
been declared effective by the Commission under the Securities Act. The Company
has complied, to the Commission’s satisfaction, with all requests of the
Commission for additional or supplemental information, if any. No stop order
suspending the effectiveness of the Registration Statement or any Rule 462(b)
Registration Statement is in effect and no proceedings for such purpose have
been instituted or are pending or, to the best knowledge of the Company, are
contemplated or threatened by the Commission. The Prospectus when filed complied
or will comply in all material respects with the Securities Act and, if filed
with the Commission through its Electronic Data Gathering, Analysis and
Retrieval system (“EDGAR”) (except as may be permitted by Regulation S-T under
the Securities Act), was identical to the copy thereof delivered to the Agent
for use in connection with the issuance and sale of the Shares. Each of the
Registration Statement, any Rule 462(b) Registration Statement and any
post-effective amendment thereto, at the time it became or becomes effective and
at each Representation Date, complied and will comply in all material respects
with the Securities Act and did not and will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading. As of the date of
this Agreement, the Prospectus and any Free Writing Prospectus (as defined
below) considered together (collectively, the “Time of Sale Information”) did
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Prospectus, as amended or
supplemented, as of its date and at each Representation Date, did not and will
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the three immediately preceding sentences do not
apply to statements in or omissions from the Registration Statement, any Rule
462(b) Registration Statement, or any post-effective amendment thereto, or the
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with information relating to the Agent furnished to the Company in
writing by the Agent expressly for use therein, it being understood and agreed
that the only such information furnished by the Agent to the Company consists of
the information described in Section 6 below. There are no contracts or other
documents required to be described in the Prospectus or to be filed 4



--------------------------------------------------------------------------------



 
[pirs_exhibit-101005.jpg]
as exhibits to the Registration Statement which have not been described or filed
as required. The Registration Statement and the offer and sale of the Shares as
contemplated hereby meet the requirements of Rule 415 under the Securities Act
and comply in all material respects with said rule. (c) Ineligible Issuer
Status. The Company is not an “ineligible issuer” in connection with the
offering of the Shares pursuant to Rules 164, 405 and 433 under the Securities
Act. Any Free Writing Prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act, if applicable, has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act. If applicable, each Free Writing Prospectus that the Company has filed, or
is required to file, pursuant to Rule 433(d) under the Securities Act or that
was prepared by or on behalf of or used or referred to by the Company complies
or will comply in all material respects with the requirements of Rule 433 under
the Securities Act including timely filing with the Commission or retention
where required and legending, and each such Free Writing Prospectus, as of its
issue date and at all subsequent times through the completion of the issuance
and sale of the Shares did not, does not and will not include any information
that conflicted, conflicts with or will conflict with the information contained
in the Registration Statement or the Prospectus, including any document
incorporated by reference therein. Except for the Free Writing Prospectuses, if
any, and electronic road shows, if any, furnished to the Agent before first use,
the Company has not prepared, used or referred to, and will not, without the
Agent’s prior consent, which consent shall not be unreasonably withheld or
delayed, prepare, use or refer to, any Free Writing Prospectus. (d) Incorporated
Documents. The documents incorporated or deemed to be incorporated by reference
in the Registration Statement and the Prospectus, at the time they were filed
with the Commission, complied in all material respects with the requirements of
the Exchange Act, as applicable, and, when read together with the other
information in the Prospectus, do not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. (e) Exchange Act Compliance. The documents
incorporated or deemed to be incorporated by reference in the Prospectus, at the
time they were or hereafter are filed with the Commission, and any Free Writing
Prospectus or amendment or supplement thereto complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at the time the
Registration Statement and any amendments thereto become effective and at each
Representation Date, as the case may be, will not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. (f) Statistical and Market-Related Data. All statistical,
demographic and market-related data included in the Registration Statement or
the Prospectus are based on or derived from sources that the Company believes,
after reasonable inquiry or investigation, to be reliable and accurate. To the
extent required, the Company has obtained the written consent for the use of
such data from such sources. 5



--------------------------------------------------------------------------------



 
[pirs_exhibit-101006.jpg]
(g) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. Except as otherwise disclosed in the
Registration Statement and the Prospectus, the Company has established and
maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the Exchange Act), which (i) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; (ii) have been evaluated by management of the Company for
effectiveness as of the end of the Company’s most recent fiscal quarter; and
(iii) are effective in all material respects to perform the functions for which
they were established. Except as otherwise disclosed in the Registration
Statement and the Prospectus, since the end of the Company’s most recent audited
fiscal year, there have been no significant deficiencies or material weaknesses
in the Company’s internal control over financial reporting (whether or not
remediated) and no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting. The Company is
not aware of any change in its internal control over financial reporting that
has occurred during its most recent fiscal quarter that has materially affected,
or is reasonably likely to materially affect, the Company’s internal control
over financial reporting. (h) This Agreement. This Agreement has been duly
authorized, executed and delivered by the Company. (i) Authorization of the
Shares. The Shares have been duly authorized for issuance and sale pursuant to
this Agreement and, when issued and delivered by the Company against payment
therefor pursuant to this Agreement, will be validly issued, fully paid and
nonassessable, and the issuance and sale of the Shares is not subject to any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase the Shares. (j) No Applicable Registration or Other Similar
Rights. There are no persons with registration or other similar rights to have
any equity or debt securities registered for sale under the Registration
Statement or included in the offering contemplated by this Agreement, except for
such rights as have been duly waived. (k) No Material Adverse Change. Except as
otherwise disclosed in the Registration Statement and the Prospectus, subsequent
to the respective dates as of which information is given in the Registration
Statement and the Prospectus: (i) there has been no material adverse change, or
any development that would reasonably be expected to result in a material
adverse change, in the condition, financial or otherwise, or in the earnings,
business, properties, operations, assets, liabilities or prospects, whether or
not arising from transactions in the ordinary course of business, of the Company
and its subsidiaries, considered as one entity (any such change being referred
to herein as a “Material Adverse Change”); (ii) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, including without limitation any
losses or interference with its business from fire, explosion, flood,
earthquakes, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute or court or governmental action, order or decree,
that are material, individually or in the aggregate, to the Company and its
subsidiaries, considered as one entity, and has not entered into any
transactions not in the ordinary course of business; and (iii) there has not
been any material 6



--------------------------------------------------------------------------------



 
[pirs_exhibit-101007.jpg]
decrease in the capital stock or any material increase in any short-term or
long-term indebtedness of the Company or its subsidiaries and there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for dividends paid to the Company or other subsidiaries, by any of the
Company’s subsidiaries on any class of capital stock, or any repurchase or
redemption by the Company or any of its subsidiaries of any class of capital
stock. (l) Independent Accountants. Ernst & Young LLP, which has expressed its
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) filed with the Commission as a
part of the Registration Statement and the Prospectus, is (i) an independent
registered public accounting firm as required by the Securities Act, the
Exchange Act, and the rules of the Public Company Accounting Oversight Board
(“PCAOB”), (ii) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X under the
Securities Act and (iii) a registered public accounting firm as defined by the
PCAOB whose registration has not been suspended or revoked and who has not
requested such registration to be withdrawn. (m) Financial Statements. The
financial statements filed with the Commission as a part of the Registration
Statement and the Prospectus present fairly, in all material respects, the
consolidated financial position of the Company and its subsidiaries as of and at
the dates indicated and the results of their operations, changes in
stockholders’ equity and cash flows for the periods specified. Such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration Statement
fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto. No other financial statements or supporting schedules are required to
be included in the Registration Statement or the Prospectus. The financial data
set forth in each of the Registration Statement and the Prospectus under the
captions “Capitalization” fairly present, in all material respects, the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Registration Statement and the Prospectus.
To the Company’s knowledge, no person who has been suspended or barred from
being associated with a registered public accounting firm, or who has failed to
comply with any sanction pursuant to Rule 5300 promulgated by the PCAOB, has
participated in or otherwise aided the preparation of, or audited, the financial
statements or other financial data filed with the Commission as a part of the
Registration Statement and the Prospectus. (n) Company’s Accounting System. The
Company and each of its subsidiaries make and keep accurate books and records
and maintain a system of internal accounting controls designed to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles as applied in the United States and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Registration 7



--------------------------------------------------------------------------------



 
[pirs_exhibit-101008.jpg]
Statement and the Prospectus fairly presents the information called for in all
material respects and is prepared in accordance with the Commission's rules and
guidelines applicable thereto. (o) Incorporation and Good Standing of the
Company. The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Nevada and has the
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Registration Statement and the
Prospectus and to enter into and perform its obligations under this Agreement.
The Company is duly qualified as a foreign corporation to transact business and
is in good standing in the Commonwealth of Massachusetts and each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business except where the
failure to so qualify or be in good standing would not reasonably be expected,
individually or in the aggregate, to have a material adverse effect on the
condition (financial or otherwise), earnings, business, properties , operations,
assets, liabilities or prospects of the Company and its subsidiaries, taken as a
whole(a “Material Adverse Effect”). (p) Subsidiaries. Each of the Company’s
“subsidiaries” (for purposes of this Agreement, as defined in Rule 405 under the
Securities Act) has been duly incorporated or organized, as the case may be, and
is validly existing as a corporation, partnership or limited liability company,
as applicable, in good standing under the laws of the jurisdiction of its
incorporation or organization and has the power and authority (corporate or
other) to own, lease and operate its properties and to conduct its business as
described in the Registration Statement and the Prospectus. Each of the
Company’s subsidiaries is duly qualified as a foreign corporation, partnership
or limited liability company, as applicable, to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure to so qualify or be in good standing would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Event. All of the issued and outstanding capital stock or other
equity or ownership interests of each of the Company’s subsidiaries have been
duly authorized and validly issued, are fully paid and nonassessable and are
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or adverse claim. The
Company does not own or control, directly or indirectly, any corporation,
association or other entity other than the subsidiaries listed in Exhibit 21.1
to the Company’s most recently filed Annual Report on Form 10-K. (q)
Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Registration
Statement and the Prospectus under the caption “Capitalization” (other than for
subsequent issuances, if any, pursuant to employee benefit plans described in
the Prospectus or upon the exercise of outstanding preferred stock, options or
warrants, in each case described in the Registration Statement and the
Prospectus). The Common Shares (including the Shares) conform in all material
respects to the description thereof contained in the Prospectus. All of the
issued and outstanding Common Shares have been duly authorized and validly
issued, are fully paid and nonassessable and have been issued in compliance with
all federal and state securities laws. None of the outstanding Common Shares was
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company that have
not been duly waived or satisfied. There are no authorized or outstanding
options, warrants, preemptive rights, rights of first refusal 8



--------------------------------------------------------------------------------



 
[pirs_exhibit-101009.jpg]
or other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those described in the Registration Statement and the
Prospectus. The descriptions of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, set forth in the Registration Statement and the Prospectus
accurately and fairly presents in all material respects the information required
to be shown with respect to such plans, arrangements, options and rights. (r)
Stock Exchange Listing. The Common Shares are registered pursuant to Section
12(b) or 12(g) of the Exchange Act and are listed on the Principal Market, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Shares under the Exchange Act or
delisting the Common Shares from the Principal Market, nor has the Company
received any notification that the Commission or the Principal Market is
contemplating terminating such registration or listing. To the Company’s
knowledge, it is in compliance with all applicable listing requirements of the
Principal Market. (s) Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. Neither the Company nor any of its
subsidiaries is in violation of its amended and restated articles of
incorporation or its amended and restated by-laws, charter, by-laws, partnership
agreement or operating agreement or similar organizational documents, as
applicable, or is in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, loan, credit agreement,
note, lease, license agreement, contract, franchise or other instrument
(including, without limitation, any pledge agreement, security agreement,
mortgage or other instrument or agreement evidencing, guaranteeing, securing or
relating to indebtedness) to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound, or to which any of their
respective properties or assets are subject (each, an “Existing Instrument”),
except for such Defaults as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect. The Company’s execution,
delivery and performance of this Agreement, consummation of the transactions
contemplated hereby and by the Registration Statement and the Prospectus and the
issuance and sale of the Shares (including the use of proceeds from the sale of
the Shares as described in the Registration Statement and the Prospectus under
the caption “Use of Proceeds”) (i) have been duly authorized by all necessary
corporate action and will not result in any violation of the provisions of the
charter or by-laws, partnership agreement or operating agreement or similar
organizational documents, as applicable, of the Company or any subsidiary (ii)
will not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any of its subsidiaries except for such
conflicts, breaches, Defaults, violations, Debt Repayment Triggering Event,
lien, charge or encumbrance specified in clauses (ii) and (iii) above that would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. No consent, approval, authorization or other order of,
or registration or filing with, any court or other governmental or regulatory
authority or agency, is required for the Company’s execution, delivery and
performance of this Agreement and consummation of the transactions contemplated
hereby and by the Registration Statement and the Prospectus, except such as have
been obtained or made by the 9



--------------------------------------------------------------------------------



 
[pirs_exhibit-101010.jpg]
Company and are in full force and effect under the Securities Act and such as
may be required under applicable state securities or blue sky laws or FINRA (as
defined below). As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or any of its subsidiaries. (t) No Material Actions or Proceedings.
There is no action, suit, proceeding, inquiry or investigation brought by or
before any governmental entity now pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries, which
would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect or materially and adversely affect the consummation of
the transactions contemplated by this Agreement or the performance by the
Company of its obligations hereunder; and the aggregate of all pending legal or
governmental proceedings to which the Company or any such subsidiary is a party
or of which any of their respective properties or assets is the subject,
including ordinary routine litigation incidental to the business, would not
reasonably be expected to have a Material Adverse Effect. No labor dispute with
the employees of the Company or any of its subsidiaries, or with the employees
of any principal supplier, manufacturer, customer or contractor of the Company,
exists or, to the knowledge of the Company, is threatened or imminent that would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. (u) Intellectual Property Rights. The Company and its
subsidiaries own, or have obtained valid and enforceable licenses for, the
inventions, patent applications, patents, trademarks, trade names, service
names, copyrights, trade secrets and other intellectual property described in
the Registration Statement and the Prospectus as being owned or licensed by them
or that are necessary for the conduct of their respective businesses as
currently conducted or as currently proposed to be conducted as described in the
Registration Statement and the Prospectus (collectively, “Intellectual
Property”). To the Company’s knowledge: (i) the Registration Statement and the
Prospectus accurately, in all material respects, sets forth third party
ownership and other interests (including, e.g., co-exclusive license rights) in
the Intellectual Property; there are no material third party rights in any
Intellectual Property that are not identified in the Registration Statement and
the Prospectus other than customary reversion rights of third party licensors,
customary, limited licenses to the Company’s service providers and academic and
other collaborators, and customary rights with respect to prosecution,
maintenance and enforcement with respect to third party licensees; and (ii) to
the Company’s knowledge, there is no infringement by third parties of any
Intellectual Property. Except as otherwise disclosed in the Registration
Statement and the Prospectus, there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others: (A)
challenging the Company’s ownership of, or rights in or to, any Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such action, suit, proceeding or claim; (B) challenging the
validity, enforceability or scope of any Intellectual Property, and the Company
is unaware of any facts which would form a reasonable basis for any such action,
suit, proceeding or claim that, if asserted on the date hereof, would reasonably
be expected to succeed; or (C) asserting that the Company or any of its
subsidiaries infringes or otherwise violates, or would, through pursuing the
discovery and development programs described in the Registration Statement or
the Prospectus infringe or violate, any valid patent, trademark, trade name,
service name, copyright, trade secret or other 10



--------------------------------------------------------------------------------



 
[pirs_exhibit-101011.jpg]
proprietary rights of others, and the Company is unaware of any facts which
would form a reasonable basis for any such action, suit, proceeding or claim.
Except as otherwise disclosed in the Registration Statement and the Prospectus,
the Company and its subsidiaries have complied in all material respects with the
terms of each agreement pursuant to which Intellectual Property has been
licensed to the Company or any subsidiary, and all such agreements are in full
force and effect. The Intellectual Property includes claims that cover various
valuable aspects and features of the discovery and development programs
described in the Registration Statement and the Prospectus as being pursued by
the Company and/or its subsidiaries. All patents and patent applications owned
by, or exclusively licensed to, the Company have been duly and properly filed
and maintained (other than cases where the Company has, for strategic reasons,
chosen to no longer pursue a patent application or continue payment of a
maintenance fee or annuity). To the knowledge of the Company, the parties
prosecuting such patents and patent applications have complied with their duty
of candor and disclosure to the U.S. Patent and Trademark Office, and the
Company is not aware of any violation of such duty which would preclude the
grant of a patent in connection with any such application or would reasonably be
expected to form the basis of a finding of invalidity with respect to any
patents that have issued from such applications. (v) All Necessary Permits, etc.
Except as otherwise disclosed in the Prospectus, the Company and each subsidiary
possess such valid and current certificates, authorizations or permits required
by state, federal or foreign regulatory agencies or bodies to conduct their
respective businesses as currently conducted and as described in the
Registration Statement or the Prospectus (“Permits”), except where failure to so
possess would not reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Effect. Neither the Company nor any of its
subsidiaries is in violation of, or in default under, any of the Permits or has
received any notice of proceedings relating to the revocation or modification
of, or non-compliance with, any such certificate, authorization or permit except
as would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. (w) Title to Properties. Except as otherwise disclosed
in the Prospectus, the Company and its subsidiaries do not own any real
property. The Company and its subsidiaries have good and marketable title to all
of the personal property and other assets reflected as owned in the financial
statements referred to in Section 2(m) above (or elsewhere in the Registration
Statement or the Prospectus), in each case free and clear of any security
interests, mortgages, liens, encumbrances, equities, adverse claims and other
defects, except such as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. The equipment and personal
property held under lease by the Company or any of its subsidiaries are held
under valid and enforceable leases, with such exceptions as are not material and
do not materially interfere with the use made or proposed to be made of such
equipment or personal property by the Company or such subsidiary. (x) Tax Law
Compliance. The Company and its subsidiaries have filed all necessary federal,
local, state and foreign income and franchise tax returns or have properly
requested extensions thereof, except as would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, and have
paid all taxes required to be paid by any of them and, if due and payable, any
related or similar assessment, fine or penalty levied against any of them except
for any such taxes being contested in good faith and by appropriate proceedings,
and except as would reasonably be expected, individually or in the aggregate, to
have a Material Adverse 11



--------------------------------------------------------------------------------



 
[pirs_exhibit-101012.jpg]
Effect. The Company has made adequate charges, accruals and reserves (excluding
reserves for deferred taxes with respect to differences between United States
generally accepted accounting principles and tax basis accounting) in the
applicable financial statements referred to in Section 2(m) above in respect of
all federal, local, state and foreign income and franchise taxes for all periods
as to which the tax liability of the Company or any of its subsidiaries has not
been finally determined, except as would reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect. (y) Company Not an
“Investment Company.” The Company is not, and will not be, either after receipt
of payment for the Shares or after the application of the proceeds therefrom as
described under “Use of Proceeds” in the Registration Statement or the
Prospectus, required to register as an “investment company” under the Investment
Company Act of 1940, as amended (the “Investment Company Act”). (z) Insurance.
Except as otherwise disclosed in the Prospectus, each of the Company and its
subsidiaries are insured by recognized, financially sound and reputable
institutions with policies in such amounts and with such deductibles and
covering such risks as are generally deemed adequate and customary for their
businesses including, but not limited to, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism and earthquakes and policies covering the
Company and its subsidiaries for product liability claims and clinical trial
liability claims. The Company has no reason to believe that it or any of its
subsidiaries will not be able (i) to renew its existing insurance coverage as
and when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its subsidiaries has been denied
any insurance coverage which it has sought or for which it has applied. (aa) No
Price Stabilization or Manipulation; Compliance with Regulation M. Neither the
Company nor any of its subsidiaries has taken, directly or indirectly, any
action designed to or that might cause or result in stabilization or
manipulation of the price of the Common Shares or of any “reference security”
(as defined in Rule 100 of Regulation M under the Exchange Act (“Regulation M”))
with respect to the Common Shares, whether to facilitate the sale or resale of
the Shares or otherwise, and has taken no action which would directly or
indirectly violate Regulation M. (bb) Related Party Transactions. There are no
business relationships or related-party transactions involving the Company or
any of its subsidiaries or any other person required to be described in the
Registration Statement or the Prospectus which have not been described as
required. (cc) FINRA Matters. All of the information provided to the Agent or to
counsel for the Agent by the Company, its counsel, its officers and directors
and the holders of any securities (debt or equity) or options to acquire any
securities of the Company in connection with the offering of the Shares is true,
complete, correct and compliant with Financial Industry Regulatory Authority,
Inc.’s (“FINRA”) rules and any letters, filings or other supplemental
information provided to FINRA pursuant to FINRA Rules or NASD Conduct Rules is
true, complete and correct. The 12



--------------------------------------------------------------------------------



 
[pirs_exhibit-101013.jpg]
Company meets the requirements for use of Form S-3 under the Securities Act
specified in FINRA Rule 5110(b)(7)(C)(i). (dd) No Unlawful Contributions or
Other Payments. Except as otherwise disclosed in the Prospectus, neither the
Company nor any of its subsidiaries nor, to the best of the Company’s knowledge,
any employee or agent of the Company or any subsidiary, has made any
contribution or other payment to any official of, or candidate for, any federal,
state or foreign office in violation of any law or of the character required to
be disclosed in the Registration Statement and the Prospectus. (ee) Compliance
with Environmental Laws. Except as described in the Prospectus and except as
could not be expected, individually or in the aggregate, to result in a Material
Adverse Effect; (i) neither the Company nor any of its subsidiaries is in
violation of any federal, state, local or foreign statute, law, rule,
regulation, ordinance, code, policy or rule of common law or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (iii) there are no pending
or, to the Company’s knowledge, threatened administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries and (iv) to the
Company’s knowledge, there are no events or circumstances that would reasonably
be expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its subsidiaries relating to
Hazardous Materials or any Environmental Laws. (ff) ERISA Compliance. To the
extent applicable, except as otherwise disclosed in the Prospectus, the Company
and its subsidiaries and any “employee benefit plan” (as defined under the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and published interpretations thereunder (collectively, “ERISA”)) established or
maintained by the Company, its subsidiaries or their “ERISA Affiliates” (as
defined below) are in compliance with ERISA, except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
“ERISA Affiliate” means, with respect to the Company or any of its subsidiaries,
any member of any group of organizations described in Sections 414(b), (c), (m)
or (o) of the Internal Revenue Code of 1986, as amended, and the regulations and
published interpretations thereunder (the “Code”) of which the Company or such
subsidiary is a member. No “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates. No “employee benefit plan” established or maintained
by the Company, its subsidiaries or any of their ERISA Affiliates, if such
“employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined 13



--------------------------------------------------------------------------------



 
[pirs_exhibit-101014.jpg]
under ERISA). Neither the Company, its subsidiaries nor any of their ERISA
Affiliates has incurred or reasonably expects to incur any liability under (i)
Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code.
Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or failure to act, which would cause the loss of such
qualification. (gg) Brokers. Except as otherwise disclosed in the Prospectus,
there is no broker, finder or other party that is entitled to receive from the
Company any brokerage or finder’s fee or other fee or commission as a result of
any transactions contemplated by this Agreement. (hh) No Outstanding Loans or
Other Extensions of Credit. The Company does not have any outstanding extension
of credit, in the form of a personal loan, to or for any director or executive
officer (or equivalent thereof) of the Company except for such extensions of
credit as are expressly permitted by Section 13(k) of the Exchange Act. (ii)
Compliance with Laws. The Company and its subsidiaries have been and are in
compliance with all applicable laws, rules and regulations, except where failure
to be so in compliance could not be expected, individually or in the aggregate,
to result in a Material Adverse Effect. (jj) Dividend Restrictions. Except as
disclosed in the Prospectus, no subsidiary of the Company is prohibited or
restricted, directly or indirectly, from paying dividends to the Company, or
from making any other distribution with respect to such subsidiary’s equity
securities or from repaying to the Company or any other subsidiary of the
Company any amounts that may from time to time become due under any loans or
advances to such subsidiary from the Company or from transferring any property
or assets to the Company or to any other subsidiary. (kk) Anti-Corruption and
Anti-Bribery Laws. Neither the Company nor any of its subsidiaries or any of
their respective officers, directors nor, to the knowledge of the Company, any
agent, employee, affiliate or other person acting on behalf of the Company or
any of its subsidiaries has, in the course of its actions for, or on behalf of,
the Company or any of its subsidiaries (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made or taken any act in furtherance of an offer,
promise, or authorization of any direct or indirect unlawful payment or
provision of anything of value to any domestic government official, “foreign
official” (as defined in the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”), or
official or employee of any government-owned or controlled entity or public
international organization, or political party, party official, or candidate for
political office, from corporate funds; (iii) violated or is in violation of any
provision of the FCPA, the U.K. Bribery Act 2010 or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or any other applicable
non-U.S. anti-bribery statute or regulation; or (iv) made, offered, authorized,
requested, or taken an act in furtherance of any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment or benefit to any domestic
government official, foreign official as defined in the FCPA, or official or
employee of any government-owned or controlled entity or public 14



--------------------------------------------------------------------------------



 
[pirs_exhibit-101015.jpg]
international organization, or political party, party official, or candidate for
political office; and the Company and its subsidiaries and, to the knowledge of
the Company, the Company’s affiliates have conducted their respective businesses
in compliance with the FCPA and any other applicable anti-corruption laws and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith. (ll) Money Laundering Laws. The operations of the Company and its
subsidiaries are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the best knowledge of the Company, threatened. (mm) Clinical Data and
Regulatory Compliance. The preclinical studies and clinical trials, and other
studies (collectively, “studies”) that are described in, or the results of which
are referred to in, the Registration Statement or the Prospectus were and, if
still pending, are being conducted in all material respects in accordance with
the protocols, procedures and controls designed and approved for such studies
and with standard medical and scientific research procedures; each description
of the results of such studies is accurate and complete in all material respects
and fairly presents the data derived from such studies, and the Company and its
subsidiaries have no knowledge of any other studies the results of which are
materially inconsistent with, or otherwise call into question, the results
described or referred to in the Registration Statement or the Prospectus; where
required, the Company and its subsidiaries have made all such filings and
obtained all such approvals as may be required by the Food and Drug
Administration of the U.S. Department of Health and Human Services or any
committee thereof or from any other U.S. or foreign government or drug or
biologic regulatory agency, or health care facility Institutional Review Board
(collectively, the “Regulatory Agencies”); neither the Company nor any of its
subsidiaries has received any notice of, or correspondence from, any Regulatory
Agency requiring the termination, suspension or modification of any clinical
trial that is described or referred to in the Registration Statement or the
Prospectus; and the Company and its subsidiaries have each operated and
currently are in compliance in all material respects with all applicable rules,
regulations and policies of the Regulatory Agencies. (nn) Sanctions. Neither the
Company nor any of its subsidiaries or any of their respective officers,
directors, or affiliates, nor, to the knowledge of the Company, any agent,
employee or other person acting on behalf of the Company or any of its
subsidiaries is currently the subject or the target of any sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”), the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority (collectively, “Sanctions”), nor located, organized or resident in a
country or territory that is the subject or the target of Sanctions (including,
without limitation, Cuba, Iran, North Korea, Syria and the Crimea Region of the
Ukraine); and the Company will not directly or indirectly use any of the
proceeds from the sale of the Shares by the Company in the offering contemplated
by this Agreement, or lend, contribute or otherwise make available any such
proceeds to any 15



--------------------------------------------------------------------------------



 
[pirs_exhibit-101016.jpg]
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of or business with any person or country or territory
that, at the time of such financing, is subject to, or the target of, any
Sanctions or in any other manner that will result in a violation by any person
(including any person participating in the offering contemplated by this
Agreement, whether as underwriter, advisor, investor or otherwise) of Sanctions.
For the past five years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in, and will not engage in any
dealings or transactions with any person or country or territory that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions. (oo) Sarbanes-Oxley. The Company is in compliance, in all material
respects, with all applicable provisions of the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated thereunder. (pp) Duties, Transfer Taxes,
Etc. No stamp or other issuance or transfer taxes or duties and no capital
gains, income, withholding or other taxes are payable by the Agent in the United
States or any political subdivision or taxing authority thereof or therein in
connection with the execution, delivery or performance of this Agreement by the
Company or the sale and delivery by the Company of the Shares. (qq)
Cybersecurity. The Company and its subsidiaries’ information technology assets
and equipment, computers, systems, networks, hardware, software, websites,
applications, and databases (collectively, “IT Systems”) are adequate for, and
operate and perform in all material respects as required in connection with the
operation of the business of the Company and its subsidiaries as currently
conducted, and to the knowledge of the Company free and clear of all material
bugs, errors, defects, Trojan horses, time bombs, malware and other corruptants.
The Company and its subsidiaries have implemented and maintained commercially
reasonable physical, technical and administrative controls, policies,
procedures, and safeguards to maintain and protect their material confidential
information and the integrity, continuous operation, redundancy and security of
all IT Systems and data, including “Personal Data,” used in connection with
their businesses. “Personal Data” means (i) a natural person’s name, street
address, telephone number, e-mail address, photograph, social security number or
tax identification number, driver’s license number, passport number, credit card
number, bank information, or customer or account number; (ii) any information
which would qualify as “personally identifying information” under the Federal
Trade Commission Act, as amended; (iii) “personal data” as defined by GDPR; (iv)
any information which would qualify as “protected health information” under the
Health Insurance Portability and Accountability Act of 1996, as amended by the
Health Information Technology for Economic and Clinical Health Act
(collectively, “HIPAA”); and (v) any other piece of information that allows the
identification of such natural person, or his or her family, or permits the
collection or analysis of any data related to an identified person’s health or
sexual orientation. There have been no breaches, violations, outages or
unauthorized uses of or accesses to same, except for those that have been
remedied without material cost or liability or the duty to notify any other
person, nor any incidents under internal review or investigations relating to
the same. The Company and its subsidiaries are presently in material compliance
with all applicable laws or statutes and all judgments, orders, rules and
regulations of any court or arbitrator or governmental or regulatory authority,
and contractual obligations relating to the privacy and security of IT Systems
and Personal Data and to the protection of such IT Systems and Personal Data
from unauthorized use, access, misappropriation or modification. 16



--------------------------------------------------------------------------------



 
[pirs_exhibit-101017.jpg]
(rr) Compliance with Data Privacy Laws. The Company and its subsidiaries are,
and at all prior times were, in material compliance with all applicable state
and federal data privacy and security laws and regulations, including without
limitation HIPAA, and the Company and its subsidiaries have taken commercially
reasonable actions to prepare to comply with, and since May 25, 2018, have been
and currently are in material compliance with, the European Union General Data
Protection Regulation (“GDPR”) (EU 2016/679) (collectively, the “Privacy Laws”).
The Company and its subsidiaries have in place, comply with, and take
appropriate steps reasonably designed to support compliance in all material
respects with their policies and procedures relating to data privacy and
security and the collection, storage, use, disclosure, handling, and analysis of
Personal Data (the “Policies”). The Company and its subsidiaries have at all
times made all disclosures to users or customers required by applicable laws,
and none of such disclosures made or contained in any Policy have, to the
knowledge of the Company, been materially inaccurate or in violation of any
applicable law in any material respect. The Company further certifies that
neither it nor any subsidiary: (i) has received notice of any actual or
potential liability under or relating to, or actual or potential violation of,
any of the Privacy Laws, and has no knowledge of any event or condition that
would reasonably be expected to result in any such notice; (ii) is currently
conducting or paying for, in whole or in part, any investigation, remediation,
or other corrective action pursuant to any Privacy Law; or (iii) is a party to
any order, decree, or agreement that imposes any obligation or liability under
any Privacy Law. (ss) Other Underwriting Agreements. The Company is not a party
to any agreement with an agent or underwriter for any other “at the market” or
continuous equity transaction. (tt) Regulatory Permits and Compliance. The
Company holds, and is operating in material compliance with, such Permits of the
FDA and any other Regulatory Agency that may be required for the conduct of its
business as currently conducted (collectively, the “FDA Permits”), and all such
FDA Permits are in full force and effect. The Company has fulfilled and
performed all of its material obligations with respect to the FDA Permits, and
no event has occurred which allows, or after notice or lapse of time would
allow, revocation or termination thereof or results in any other material
impairment of the rights of the holder of any FDA Permit. The Company has
operated and currently is in compliance with applicable statutes and
implementing regulations administered or enforced by the FDA or other Regulatory
Agency, including the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et
seq.) and applicable regulations promulgated thereunder, except where the
failure to so comply would not result in a Material Adverse Effect. The Company
has not received notice of any pending or threatened claim, suit, proceeding,
hearing, enforcement, audit, investigation, arbitration or other action from the
FDA or comparable foreign Regulatory Agency alleging that any operation or
activity of the Company is in violation of any applicable law, rule or
regulation. Any certificate signed by any officer or representative of the
Company or any of its subsidiaries and delivered to the Agent or counsel for the
Agent in connection with an issuance of Shares shall be deemed a representation
and warranty by the Company to the Agent as to the matters covered thereby on
the date of such certificate. The Company acknowledges that the Agent and, for
purposes of the opinions to be delivered pursuant to Section 4(o) hereof,
counsel to the Company and counsel to the Agent, will 17



--------------------------------------------------------------------------------



 
[pirs_exhibit-101018.jpg]
rely upon the accuracy and truthfulness of the foregoing representations,
including any officers certificate representation, and hereby consents to such
reliance. Section 3. ISSUANCE AND SALE OF COMMON SHARES (a) Sale of Securities.
On the basis of the representations, warranties and agreements herein contained,
but subject to the terms and conditions herein set forth, the Company and the
Agent agree that the Company may from time to time seek to sell Shares through
the Agent, acting as sales agent, or directly to the Agent, acting as principal,
as follows, with an aggregate Sales Price of up to the Maximum Program Amount,
based on and in accordance with Issuance Notices as the Company may deliver,
during the Agency Period. (b) Mechanics of Issuances. (i) Issuance Notice. Upon
the terms and subject to the conditions set forth herein, on any Trading Day
during the Agency Period on which the conditions set forth in Section 5(a) and
Section 5(b) shall have been satisfied, the Company may exercise its right to
request an issuance of Shares by delivering to the Agent an Issuance Notice;
provided, however, that (A) in no event may the Company deliver an Issuance
Notice to the extent that the sum of (x) the aggregate Sales Price of the
requested Issuance Amount, plus (y) the aggregate Sales Price of all Shares
issued under all previous Issuance Notices effected pursuant to this Agreement,
would exceed the Maximum Program Amount; and (B) prior to delivery of any
Issuance Notice, the period set forth for any previous Issuance Notice shall
have expired or been terminated. An Issuance Notice shall be considered
delivered on the Trading Day that it is received by e-mail to the persons set
forth in Schedule A hereto and confirmed by the Company by telephone (including
a voicemail message to the persons so identified), with the understanding that,
with adequate prior written notice, the Agent may modify the list of such
persons from time to time. (ii) Agent Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, upon the receipt of an Issuance Notice,
the Agent will use its commercially reasonable efforts consistent with its
normal sales and trading practices to place the Shares with respect to which the
Agent has agreed to act as sales agent, subject to, and in accordance with the
information specified in, the Issuance Notice, unless the sale of the Shares
described therein has been suspended, cancelled or otherwise terminated in
accordance with the terms of this Agreement. For the avoidance of doubt, the
parties to this Agreement may modify an Issuance Notice at any time provided
they both agree in writing to any such modification. (iii) Method of Offer and
Sale. The Shares may be offered and sold (A) in privately negotiated
transactions with the consent of the Company or (B) by any other method
permitted by law deemed to be an “at the market offering” as defined in Rule
415(a)(4) under the Securities Act, including block transactions, sales made
directly on the Principal Market or sales made into any other existing trading
market of the Common Shares. Nothing in this Agreement shall be deemed to
require either party to agree to the method of offer and sale specified in the
preceding sentence, and the method of placement of any Shares by the Agent shall
be at the Agent’s discretion. 18



--------------------------------------------------------------------------------



 
[pirs_exhibit-101019.jpg]
(iv) Confirmation to the Company. If acting as sales agent hereunder, the Agent
will provide written confirmation to the Company no later than the opening of
the Trading Day next following the Trading Day on which it has placed Shares
hereunder setting forth the number of shares sold on such Trading Day, the
corresponding Sales Price and the Issuance Price payable to the Company in
respect thereof. (v) Settlement. Each issuance of Shares will be settled on the
applicable Settlement Date for such issuance of Shares and, subject to the
provisions of Section 5, on or before each Settlement Date, the Company will, or
will cause its transfer agent to, electronically transfer the Shares being sold
by crediting the Agent’s or its designee’s account at The Depository Trust
Company through its Deposit/Withdrawal At Custodian (DWAC) System, or by such
other means of delivery as may be mutually agreed upon by the parties hereto
and, upon receipt of such Shares, which in all cases shall be freely tradable,
transferable, registered shares in good deliverable form, the Agent will
deliver, by wire transfer of immediately available funds, the related Issuance
Price in same day funds delivered to an account designated by the Company prior
to the Settlement Date. The Company may sell Shares to the Agent as principal at
a price agreed upon at each relevant time Shares are sold pursuant to this
Agreement (each, a “Time of Sale”). (vi) Suspension or Termination of Sales.
Consistent with standard market settlement practices, the Company or the Agent
may, upon notice to the other party hereto in writing or by telephone (confirmed
immediately by verifiable email), suspend any sale of Shares, and the period set
forth in an Issuance Notice shall immediately terminate; provided, however, that
(A) such suspension and termination shall not affect or impair either party’s
obligations with respect to any Shares placed or sold hereunder prior to the
receipt of such notice; (B) if the Company suspends or terminates any sale of
Shares after the Agent confirms such sale to the Company, the Company shall
still be obligated to comply with Section 3(b)(v) with respect to such Shares;
and (C) if the Company defaults in its obligation to deliver Shares on a
Settlement Date, the Company agrees that it will hold the Agent harmless against
any loss, claim, damage or expense (including, without limitation, penalties,
interest and reasonable legal fees and expenses), as incurred, arising out of or
in connection with such default by the Company. The parties hereto acknowledge
and agree that, in performing its obligations under this Agreement, the Agent
may borrow Common Shares from stock lenders in the event that the Company has
not delivered Shares to settle sales as required by subsection (v) above, and
may use the Shares to settle or close out such borrowings. The Company agrees
that no such notice shall be effective against the Agent unless it is made to
the persons identified in writing by the Agent pursuant to Section 3(b)(i).
(vii) No Guarantee of Placement, Etc. The Company acknowledges and agrees that
(A) there can be no assurance that the Agent will be successful in placing
Shares; (B) the Agent will incur no liability or obligation to the Company or
any other Person if it does not sell Shares; and (C) the Agent shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise specifically agreed by the Agent and the Company. (viii)
Material Non-Public Information. Notwithstanding any other provision of this
Agreement, the Company and the Agent agree that the Company shall not deliver
any Issuance Notice to the Agent, and the Agent shall not be obligated to place
any Shares, during any period in which the Company is in possession of material
non-public information. 19



--------------------------------------------------------------------------------



 
[pirs_exhibit-101020.jpg]
(c) Fees. As compensation for services rendered, the Company shall pay to the
Agent, on the applicable Settlement Date, the Selling Commission for the
applicable Issuance Amount (including with respect to any suspended or
terminated sale pursuant to Section 3(b)(vi)) by the Agent deducting the Selling
Commission from the applicable Issuance Amount. (d) Expenses. The Company agrees
to pay all costs, fees and expenses incurred in connection with the performance
of its obligations hereunder and in connection with the transactions
contemplated hereby, including without limitation (i) all expenses incident to
the issuance and delivery of the Shares (including all printing and engraving
costs); (ii) all fees and expenses of the registrar and transfer agent of the
Shares; (iii) all necessary issue, transfer and other stamp taxes in connection
with the issuance and sale of the Shares; (iv) all fees and expenses of the
Company’s counsel, independent public or certified public accountants and other
advisors; (v) all costs and expenses incurred in connection with the
preparation, printing, filing, shipping and distribution of the Registration
Statement (including financial statements, exhibits, schedules, consents and
certificates of experts), the Prospectus, any Free Writing Prospectus (as
defined below) prepared by or on behalf of, used by, or referred to by the
Company, and all amendments and supplements thereto, and this Agreement; (vi)
all filing fees, attorneys’ fees and expenses incurred by the Company or the
Agent in connection with qualifying or registering (or obtaining exemptions from
the qualification or registration of) all or any part of the Shares for offer
and sale under the state securities or blue sky laws or the provincial
securities laws of Canada, and, if requested by the Agent, preparing and
printing a “Blue Sky Survey” or memorandum and a “Canadian wrapper,, and any
supplements thereto, advising the Agent of such qualifications, registrations,
determinations and exemptions; (vii) the reasonable and documented fees and
disbursements of the Agent’s counsel, including the reasonable and documented
fees and expenses of counsel for the Agent in connection with, FINRA review, if
any, and approval of the Agent’s participation in the offering and distribution
of the Shares; (viii) the filing fees incident to FINRA review, if any; (ix) the
costs and expenses of the Company relating to investor presentations on any
“road show” undertaken in connection with the marketing of the offering of the
Shares, including, without limitation, expenses associated with the preparation
or dissemination of any electronic road show, expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses of the
representatives, employees and officers of the Company and of the Agent and any
such consultants, and the cost of any aircraft chartered in connection with the
road show; and (x) the fees and expenses associated with listing the Shares on
the Principal Market. The fees and disbursements of Agent’s counsel pursuant to
subsections (vi) and (vii) above shall not exceed (A) $50,000 in connection with
the first Issuance Notice and (B) $15,000 in connection with each Triggering
Event Date (as defined below) on which the Company is required to provide a
certificate pursuant to Section 4(o). Section 4. ADDITIONAL COVENANTS The
Company covenants and agrees with the Agent as follows, in addition to any other
covenants and agreements made elsewhere in this Agreement: (a) Exchange Act
Compliance. During the Agency Period, the Company shall (i) file, on a timely
basis, with the Commission all reports and documents required to be filed under
Section 13, 14 or 15 of the Exchange Act in the manner and within the time
periods required by 20



--------------------------------------------------------------------------------



 
[pirs_exhibit-101021.jpg]
the Exchange Act; and (ii) either (A) include in its quarterly reports on Form
10-Q and its annual reports on Form 10-K, a summary detailing, for the relevant
reporting period, (1) the number of Shares sold, if any, through the Agent
pursuant to this Agreement and (2) the net proceeds, if any, received by the
Company from such sales or, in the Company’s sole discretion, (B) prepare a
prospectus supplement containing, or include in such other filing permitted by
the Securities Act or Exchange Act (each an “Interim Prospectus Supplement”),
such summary information and, at least once a quarter and subject to this
Section 4, file such Interim Prospectus Supplement pursuant to Rule 424(b) under
the Securities Act (and within the time periods required by Rule 424(b) and Rule
430B under the Securities Act)); provided, however, that prior notice is given
to the Agent of any such filing of an Interim Prospectus Supplement. (b)
Securities Act Compliance. After the date of this Agreement, the Company shall
promptly advise the Agent in writing (i) of the receipt of any comments of, or
requests for additional or supplemental information from, the Commission; (ii)
of the time and date of any filing of any post-effective amendment to the
Registration Statement, any Rule 462(b) Registration Statement or any amendment
or supplement to the Prospectus, or any Free Writing Prospectus; (iii) of the
time and date that any post-effective amendment to the Registration Statement or
any Rule 462(b) Registration Statement becomes effective; and (iv) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto, any Rule 462(b)
Registration Statement or any amendment or supplement to the Prospectus or of
any order preventing or suspending the use of any Free Writing Prospectus or the
Prospectus, or of any proceedings to remove, suspend or terminate from listing
or quotation the Common Shares from any securities exchange upon which they are
listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes. If the
Commission shall enter any such stop order at any time, the Company will use its
best efforts to obtain the lifting of such order as soon as practicable.
Additionally, the Company agrees that it shall comply with the provisions of
Rule 424(b) and Rule 433, as applicable, under the Securities Act and will use
its reasonable efforts to confirm that any filings made by the Company under
such Rule 424(b) or Rule 433 were filed in a timely manner with the Commission.
(c) Amendments and Supplements to the Prospectus and Other Securities Act
Matters. If any event shall occur or condition exist as a result of which it is
necessary to amend or supplement the Prospectus so that the Prospectus does not
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the opinion of the Agent or counsel for the Agent it is otherwise
necessary to amend or supplement the Prospectus to comply with applicable law,
including the Securities Act, the Company agrees (subject to Sections 4(d) and
4(f)) to promptly prepare, file with the Commission and furnish at its own
expense to the Agent, such amendments or supplements to the Prospectus so that
the statements in the Prospectus as so amended or supplemented will not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading or
so that the Prospectus, as amended or supplemented, will comply with applicable
law including the Securities Act. Neither the Agent’s consent to, nor delivery
of, any such amendment or supplement shall constitute a waiver of any of the
Company’s obligations under Sections 4(d) and 4(f). Notwithstanding the
foregoing, the Company shall not be required to file such amendment or 21



--------------------------------------------------------------------------------



 
[pirs_exhibit-101022.jpg]
supplement if there is no pending Issuance Notice and the Company believes that
it is in its best interest not to file such amendment or supplement. (d) Agent’s
Review of Proposed Amendments and Supplements. Prior to amending or
supplementing the Registration Statement (including any registration statement
filed under Rule 462(b) under the Securities Act) or the Prospectus (excluding
any amendment or supplement through incorporation of any report filed under the
Exchange Act), the Company shall furnish to the Agent for review, a reasonable
amount of time prior to the proposed time of filing or use thereof, a copy of
each such proposed amendment or supplement, insofar as such proposed amendment
or supplement relates to the transactions contemplated hereby, and the Company
shall not file or use any such proposed amendment or supplement without the
Agent’s prior consent, and the Company shall file with the Commission within the
applicable period specified in Rule 424(b) under the Securities Act any
prospectus required to be filed pursuant to such Rule. (e) Use of Free Writing
Prospectus. Neither the Company nor the Agent has prepared, used, referred to or
distributed, or will prepare, use, refer to or distribute, without the other
party’s prior written consent, any “written communication” that constitutes a
“free writing prospectus” as such terms are defined in Rule 405 under the
Securities Act with respect to the offering contemplated by this Agreement (any
such free writing prospectus being referred to herein as a “Free Writing
Prospectus”). (f) Free Writing Prospectuses. The Company shall furnish to the
Agent for review, a reasonable amount of time prior to the proposed time of
filing or use thereof, a copy of each proposed free writing prospectus or any
amendment or supplement thereto to be prepared by or on behalf of, used by, or
referred to by the Company insofar as such proposed free writing prospectus or
amendment or supplement relates to the transactions contemplated hereby, and the
Company shall not file, use or refer to any such proposed free writing
prospectus or any such amendment or supplement thereto without the Agent’s
consent. The Company shall furnish to the Agent, without charge, as many copies
of any free writing prospectus prepared by or on behalf of, or used by the
Company insofar as such proposed free writing prospectus relates to the
transactions contemplated hereby, as the Agent may reasonably request. If at any
time when a prospectus is required by the Securities Act (including, without
limitation, pursuant to Rule 173(d)) to be delivered (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule)
in connection with sales of the Shares (but in any event if at any time through
and including the date of this Agreement) there occurred or occurs an event or
development as a result of which any free writing prospectus prepared by or on
behalf of, used by, or referred to by the Company conflicted or would conflict
with the information contained in the Registration Statement or included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances prevailing at that subsequent time, not misleading,
the Company shall promptly amend or supplement such free writing prospectus to
eliminate or correct such conflict or so that the statements in such free
writing prospectus as so amended or supplemented will not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances prevailing at
such subsequent time, not misleading, as the case may be; provided, however,
that prior to amending or supplementing any such free writing prospectus, the
Company shall furnish to the Agent for review, a reasonable amount of time prior
to the proposed time of filing or use thereof, a copy of such proposed amended
or supplemented free 22



--------------------------------------------------------------------------------



 
[pirs_exhibit-101023.jpg]
writing prospectus and the Company shall not file, use or refer to any such
amended or supplemented free writing prospectus without the Agent’s consent,
which consent shall not be unreasonably withheld or delayed. (g) Filing of Agent
Free Writing Prospectuses. The Company shall not take any action that would
result in the Agent or the Company being required to file with the Commission
pursuant to Rule 433(d) under the Securities Act a free writing prospectus
prepared by or on behalf of the Agent that the Agent otherwise would not have
been required to file thereunder. (h) Copies of Registration Statement and
Prospectus. After the date of this Agreement through the last time that a
prospectus is required by the Securities Act (including, without limitation,
pursuant to Rule 173(d)) to be delivered in connection with sales of the Shares,
the Company agrees to furnish the Agent with copies (which may be electronic
copies) of the Registration Statement and each amendment thereto, and with
copies (which may be electronic copies) of the Prospectus and each amendment or
supplement thereto in the form in which it is filed with the Commission pursuant
to the Securities Act or Rule 424(b) under the Securities Act, both in such
quantities as the Agent may reasonably request from time to time; and, if the
delivery of a prospectus is required under the Securities Act or under the blue
sky or securities laws of any jurisdiction at any time on or prior to the
applicable Settlement Date for any period set forth in an Issuance Notice in
connection with the offering or sale of the Shares and if at such time any event
has occurred as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made when such Prospectus is delivered,
not misleading, or, if for any other reason it is necessary during such same
period to amend or supplement the Prospectus or to file under the Exchange Act
any document incorporated by reference in the Prospectus in order to comply with
the Securities Act or the Exchange Act, to notify the Agent and to request that
the Agent suspend offers to sell Shares (and, if so notified, the Agent shall
cease such offers as soon as practicable); and if the Company decides to amend
or supplement the Registration Statement or the Prospectus as then amended or
supplemented, to advise the Agent promptly by telephone (with confirmation in
writing) and to prepare and cause to be filed promptly with the Commission an
amendment or supplement to the Registration Statement or the Prospectus as then
amended or supplemented that will correct such statement or omission or effect
such compliance; provided, however, that if during such same period the Agent is
required to deliver a prospectus in respect of transactions in the Shares, the
Company shall promptly prepare and file with the Commission such an amendment or
supplement. (i) Blue Sky Compliance. The Company shall cooperate with the Agent
and counsel for the Agent to qualify or register the Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial securities laws of those jurisdictions designated by the
Agent, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Shares. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Agent promptly of the suspension of the qualification or registration of (or
any such exemption relating to) the Shares for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order 23



--------------------------------------------------------------------------------



 
[pirs_exhibit-101024.jpg]
suspending such qualification, registration or exemption, the Company shall use
its best efforts to obtain the withdrawal thereof as soon as practicable. (j)
Earnings Statement. As soon as practicable, the Company will make generally
available to its security holders and to the Agent an earnings statement (which
need not be audited) covering a period of at least 12 months beginning with the
first fiscal quarter of the Company occurring after the date of this Agreement
which shall satisfy the provisions of Section 11(a) of the Securities Act and
Rule 158 under the Securities Act. (k) Listing; Reservation of Shares. (a) The
Company will use its best efforts to maintain the listing of the Shares on the
Principal Market; and (b) the Company will reserve and keep available at all
times, free of preemptive rights, Shares for the purpose of enabling the Company
to satisfy its obligations under this Agreement. (l) Transfer Agent. The Company
shall engage and maintain, at its expense, a registrar and transfer agent for
the Shares. (m) Due Diligence. During the term of this Agreement, the Company
will reasonably cooperate with any reasonable due diligence review conducted by
the Agent in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during normal business hours and at the Company’s
principal offices, as the Agent may reasonably request from time to time. (n)
Representations and Warranties. The Company acknowledges that each delivery of
an Issuance Notice and each delivery of Shares on a Settlement Date shall be
deemed to be (i) an affirmation to the Agent that the representations and
warranties of the Company contained in or made pursuant to this Agreement are
true and correct as of the date of such Issuance Notice or of such Settlement
Date, as the case may be, as though made at and as of each such date, except as
may be disclosed in the Prospectus (including any documents incorporated by
reference therein and any supplements thereto); and (ii) an undertaking that the
Company will advise the Agent if any of such representations and warranties will
not be true and correct as of the Settlement Date for the Shares relating to
such Issuance Notice, as though made at and as of each such date (except that
such representations and warranties shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented relating
to such Shares). (o) Deliverables at Triggering Event Dates; Certificates. The
Company agrees that on or prior to the date of the first Issuance Notice and,
during the term of this Agreement after the date of the first Issuance Notice,
upon: (A) the filing of the Prospectus or the amendment or supplement of any
Registration Statement or Prospectus (other than a prospectus supplement
relating solely to an offering of securities other than the Shares or a
prospectus filed pursuant to Section 4(a)(ii)(B)), by means of a post-effective
amendment, sticker or supplement, but not by means of incorporation of documents
by reference into the Registration Statement or Prospectus; (B) the filing with
the Commission of an annual report on Form 10-K or a quarterly report on Form
10-Q (including any Form 10-K/A or Form 10-Q/A containing amended 24



--------------------------------------------------------------------------------



 
[pirs_exhibit-101025.jpg]
financial information or a material amendment to the previously filed annual
report on Form 10- K or quarterly report on Form 10-Q), in each case, of the
Company; or (C) the filing with the Commission of a current report on Form 8-K
of the Company containing amended financial information (other than information
“furnished” pursuant to Item 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K relating to reclassification of certain
properties as discontinued operations in accordance with Statement of Financial
Accounting Standards No. 144) that is material to the offering of securities of
the Company in the Agent’s reasonable discretion; (any such event, a “Triggering
Event Date”), the Company shall furnish the Agent (but in the case of clause (C)
above only if the Agent reasonably determines that the information contained in
such current report on Form 8-K of the Company is material) with a certificate
as of the Triggering Event Date, in the form and substance satisfactory to the
Agent and its counsel, substantially similar to the form previously provided to
the Agent and its counsel, modified, as necessary, to relate to the Registration
Statement and the Prospectus as amended or supplemented, (A) confirming that the
representations and warranties of the Company contained in this Agreement are
true and correct, (B) that the Company has performed all of its obligations
hereunder to be performed on or prior to the date of such certificate and as to
the matters set forth in Section 5(a)(iii) hereof, and (C) containing any other
certification that the Agent shall reasonably request. The requirement to
provide a certificate under this Section 4(o) shall be waived for any Triggering
Event Date occurring at a time when no Issuance Notice is pending or a
suspension is in effect, which waiver shall continue until the earlier to occur
of the date the Company delivers instructions for the sale of Shares hereunder
(which for such calendar quarter shall be considered a Triggering Event Date)
and the next occurring Triggering Event Date. Notwithstanding the foregoing, if
the Company subsequently decides to sell Shares following a Triggering Event
Date when a suspension was in effect and did not provide the Agent with a
certificate under this Section 4(o), then before the Company delivers the
instructions for the sale of Shares or the Agent sells any Shares pursuant to
such instructions, the Company shall provide the Agent with a certificate in
conformity with this Section 4(o) dated as of the date that the instructions for
the sale of Shares are issued. (p) Legal Opinions. On or prior to the date of
the first Issuance Notice and on or prior to each Triggering Event Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 4(o) for which no waiver is applicable and excluding the date of this
Agreement, a negative assurances letter and the written legal opinion of Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo P.C., counsel to the Company, Brownstein
Hyatt Farber Schreck, LLP, local Nevada counsel for the Company, Dentons Europe
LLP, local German counsel for the Company, Schiweck Weinzierl Koch,
Patentanwälte Partnerschaft mbH, intellectual property counsel to the Company,
and Choate Hall & Stewart LLP, U.S. intellectual property counsel for the
Company, each dated the date of delivery, in form and substance reasonably
satisfactory to the Agent and its counsel, substantially similar to the form
previously provided to the Agent and its counsel, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented, shall be furnished to the Agent; provided, however, no more than
one of each opinion shall be required to be furnished hereunder per annual
report on Form 10-K and quarterly report on Form 10-Q filed by the Company. In
lieu of such opinions for subsequent periodic filings, in the discretion of the
Agent, the Company may furnish a reliance letter from such counsel to the Agent,
permitting the Agent to rely on a previously delivered opinion letter, modified
as appropriate for any passage of time or Triggering Event Date (except that
statements 25



--------------------------------------------------------------------------------



 
[pirs_exhibit-101026.jpg]
in such prior opinion shall be deemed to relate to the Registration Statement
and the Prospectus as amended or supplemented as of such Triggering Event Date).
(q) Comfort Letter. On or prior to the date of the first Issuance Notice and on
or prior to each Triggering Event Date with respect to which the Company is
obligated to deliver a certificate pursuant to Section 4(o) for which no waiver
is applicable and excluding the date of this Agreement, the Company shall cause
Ernst & Young LLP, the independent registered public accounting firm who has
audited the financial statements included or incorporated by reference in the
Registration Statement, to furnish the Agent a comfort letter, dated the date of
delivery, in form and substance reasonably satisfactory to the Agent and its
counsel, substantially similar to the form previously provided to the Agent and
its counsel; provided, however, that any such comfort letter will only be
required on the Triggering Event Date specified to the extent that it contains
financial statements filed with the Commission under the Exchange Act and
incorporated or deemed to be incorporated by reference into a Prospectus. If
requested by the Agent, the Company shall also cause a comfort letter to be
furnished to the Agent within ten (10) Trading Days of the date of occurrence of
any material transaction or event requiring the filing of a current report on
Form 8- K containing material amended financial information of the Company,
including the restatement of the Company’s financial statements. The Company
shall be required to furnish no more than one comfort letter hereunder per
calendar quarter. (r) Secretary’s Certificate. On or prior to the date of the
first Issuance Notice and on or prior to each Triggering Event Date with respect
to which the Company is obligated to deliver a certificate pursuant to Section
4(o) for which no waiver is applicable and excluding the date of this Agreement,
the Company shall furnish the Agent a certificate executed by the Secretary of
the Company, signing in such capacity, dated the date of delivery (i) certifying
that attached thereto are true and complete copies of the resolutions duly
adopted by the Board of Directors of the Company authorizing the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby (including, without limitation, the issuance of the Shares pursuant to
this Agreement), which authorization shall be in full force and effect on and as
of the date of such certificate, (ii) certifying and attesting to the office,
incumbency, due authority and specimen signatures of each Person who executed
this Agreement for or on behalf of the Company, and (iii) containing any other
certification that the Agent shall reasonably request. (s) Agent’s Own Account;
Clients’ Account. The Company consents to the Agent trading, in compliance with
applicable law, in the Common Shares for the Agent’s own account and for the
account of its clients at the same time as sales of the Shares occur pursuant to
this Agreement. (t) Investment Limitation. The Company shall not invest, or
otherwise use the proceeds received by the Company from its sale of the Shares
in such a manner as would require the Company or any of its subsidiaries to
register as an investment company under the Investment Company Act. (u) Market
Activities. The Company will not take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Shares or any other reference
security, whether to facilitate the sale or resale of the Shares or otherwise,
and the Company will, and shall cause each of its affiliates to, comply 26



--------------------------------------------------------------------------------



 
[pirs_exhibit-101027.jpg]
with all applicable provisions of Regulation M. If the limitations of Rule 102
of Regulation M (“Rule 102”) do not apply with respect to the Shares or any
other reference security pursuant to any exception set forth in Section (d) of
Rule 102, then promptly upon notice from the Agent (or, if later, at the time
stated in the notice), the Company will, and shall cause each of its affiliates
to, comply with Rule 102 as though such exception were not available but the
other provisions of Rule 102 (as interpreted by the Commission) did apply. The
Company shall promptly notify the Agent if it no longer meets the requirements
set forth in Section (d) of Rule 102. (v) Notice of Other Sale. Without the
written consent of the Agent, the Company will not, directly or indirectly,
offer to sell, sell, contract to sell, grant any option to sell or otherwise
dispose of any Common Shares or securities convertible into or exchangeable for
Common Shares (other than Shares hereunder), warrants or any rights to purchase
or acquire Common Shares, during the period beginning on the third Trading Day
immediately prior to the date on which any Issuance Notice is delivered to the
Agent hereunder and ending on the third Trading Day immediately following the
Settlement Date with respect to Shares sold pursuant to such Issuance Notice;
and will not directly or indirectly enter into any other “at the market” or
continuous equity transaction offer to sell, sell, contract to sell, grant any
option to sell or otherwise dispose of any Common Shares (other than the Shares
offered pursuant to this Agreement) or securities convertible into or
exchangeable for Common Shares, warrants or any rights to purchase or acquire,
Common Shares prior to the termination of this Agreement; provided, however,
that such restrictions will not be required in connection with the Company’s (i)
issuance or sale of Common Shares, options to purchase Common Shares or Common
Shares issuable upon the exercise of options or other equity awards pursuant to
any employee, consultant, or director share, option, incentive or benefit plan,
share purchase or ownership plan, long-term incentive plan, dividend
reinvestment plan, inducement award under Principal Market rules or other
compensation plan of the Company or its subsidiaries, as in effect on the date
of this Agreement, (ii) issuance or sale of Common Shares issuable upon
exchange, conversion or redemption of preferred stock or other securities or the
exercise or vesting of warrants, options or other equity awards outstanding at
the date of this Agreement, (iii) issuance or sale of Common Shares or
securities convertible into or exchangeable for Common Shares as consideration
for mergers, acquisitions, other business combinations, joint ventures,
collaborations, licensing arrangements or strategic alliances occurring after
the date of this Agreement which are not used for capital raising purposes and
(iv) modification of any outstanding options, warrants of any rights to purchase
or acquire Common Shares. Section 5. CONDITIONS TO DELIVERY OF ISSUANCE NOTICES
AND TO SETTLEMENT (a) Conditions Precedent to the Right of the Company to
Deliver an Issuance Notice and the Obligation of the Agent to Sell Shares. The
right of the Company to deliver an Issuance Notice hereunder is subject to the
satisfaction, on the date of delivery of such Issuance Notice, and the
obligation of the Agent to use its commercially reasonable efforts to place
Shares during the applicable period set forth in the Issuance Notice is subject
to the satisfaction, on each Trading Day during the applicable period set forth
in the Issuance Notice, of each of the following conditions: 27



--------------------------------------------------------------------------------



 
[pirs_exhibit-101028.jpg]
(i) Accuracy of the Company’s Representations and Warranties; Performance by the
Company. The Company shall have delivered the certificate required to be
delivered pursuant to Section 4(o) on or before the date on which delivery of
such certificate is required pursuant to Section 4(o). The Company shall have
performed, satisfied and complied with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to such date, including, but not limited to, the covenants
contained in Section 4(p), Section 4(q) and Section 4(r). (ii) No Injunction. No
statute, rule, regulation, executive order, decree, ruling or injunction shall
have been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction or any self-regulatory organization having
authority over the matters contemplated hereby that prohibits or directly and
materially adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or materially adversely affecting any of the transactions
contemplated by this Agreement. (iii) Material Adverse Changes. Except as
disclosed in the Prospectus and the Time of Sale Information, (a) in the
judgment of the Agent there shall not have occurred any Material Adverse Change;
and (b) there shall not have occurred any downgrading, nor shall any notice have
been received by the Company of any intended or potential downgrading or of any
review for a possible change that does not indicate the direction of the
possible change, in the rating accorded any securities of the Company or any of
its subsidiaries by any “nationally recognized statistical rating organization”
as such term is defined for purposes of Section 3(a)(62) of the Exchange Act.
(iv) No Suspension of Trading in or Delisting of Common Shares; Other Events.
The trading of the Common Shares (including without limitation the Shares) shall
not have been suspended by the Commission, the Principal Market or FINRA and the
Common Shares (including without limitation the Shares) shall have been approved
for listing or quotation on and shall not have been delisted from the Nasdaq
Stock Market, the New York Stock Exchange or any of their constituent markets.
There shall not have occurred (and be continuing in the case of occurrences
under clauses (i) and (ii) below) any of the following: (i) trading or quotation
in any of the Company’s securities shall have been suspended or limited by the
Commission or by the Principal Market or trading in securities generally on
either the Principal Market shall have been suspended or limited, or minimum or
maximum prices shall have been generally established on any of such stock
exchanges by the Commission or FINRA; (ii) a general banking moratorium shall
have been declared by any of federal or New York, authorities; or (iii) there
shall have occurred any outbreak or escalation of national or international
hostilities or any crisis or calamity, or any change in the United States or
international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the Agent is
material and adverse and makes it impracticable to market the Shares 28



--------------------------------------------------------------------------------



 
[pirs_exhibit-101029.jpg]
in the manner and on the terms described in the Prospectus or to enforce
contracts for the sale of securities. (b) Documents Required to be Delivered on
each Issuance Notice Date. The Agent’s obligation to use its commercially
reasonable efforts to place Shares hereunder shall additionally be conditioned
upon the delivery to the Agent on or before the Issuance Notice Date of a
certificate in form and substance reasonably satisfactory to the Agent, executed
by the Chief Executive Officer, President or Chief Financial Officer of the
Company, to the effect that all conditions to the delivery of such Issuance
Notice shall have been satisfied as at the date of such certificate as required
to be delivered pursuant to Section 4(o) (which certificate shall not be
required if the foregoing representations shall be set forth in the Issuance
Notice). (c) No Misstatement or Material Omission. Agent shall not have advised
the Company that the Registration Statement, the Prospectus or the Time of Sale
Information, or any amendment or supplement thereto, contains an untrue
statement of fact that in the Agent’s reasonable opinion is material, or omits
to state a fact that in the Agent’s reasonable opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading. (d) Agent Counsel Legal Opinion. Agent shall have received from
Cooley LLP, counsel for Agent, such opinion or opinions, on or before the date
on which the delivery of the Company counsel legal opinion is required pursuant
to Section 4(p), with respect to such matters as Agent may reasonably require,
and the Company shall have furnished to such counsel such documents as they
reasonably request for enabling them to pass upon such matters. Section 6.
INDEMNIFICATION AND CONTRIBUTION (a) Indemnification of the Agent. The Company
agrees to indemnify and hold harmless the Agent, its officers and employees, and
each person, if any, who controls the Agent within the meaning of the Securities
Act or the Exchange Act against any loss, claim, damage, liability or expense,
as incurred, to which the Agent or such officer, employee or controlling person
may become subject, under the Securities Act, the Exchange Act, other federal or
state statutory law or regulation, or the laws or regulations of foreign
jurisdictions where Shares have been offered or sold or at common law or
otherwise (including in settlement of any litigation), insofar as such loss,
claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, including any information deemed to be a
part thereof pursuant to Rule 430B under the Securities Act, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading; or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any Free
Writing Prospectus that the Company has used, referred to or filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act or the
Prospectus (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and to reimburse the Agent and each such officer, employee and
controlling person for any and all expenses (including the fees and
disbursements of counsel chosen by the Agent) as such expenses are reasonably
incurred and documented by the Agent or such officer, employee or controlling
person in connection with investigating, defending, settling, 29



--------------------------------------------------------------------------------



 
[pirs_exhibit-101030.jpg]
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by the Agent
expressly for use in the Registration Statement, any such Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by the Agent to
the Company consists of the information set forth in the first sentence of the
ninth paragraph under the caption “Plan of Distribution” in the Prospectus. The
indemnity agreement set forth in this Section 6(a) shall be in addition to any
liabilities that the Company may otherwise have. (b) Indemnification of the
Company, its Directors and Officers. The Agent agrees to indemnify and hold
harmless the Company, each of its directors, each of its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of the Securities Act or the Exchange Act against any loss, claim,
damage, liability or expense, as incurred, to which the Company or any such
director, officer or controlling person may become subject, under the Securities
Act, the Exchange Act, or other federal or state statutory law or regulation, or
the laws or regulations of foreign jurisdictions where Shares have been offered
or sold or at common law or otherwise (including in settlement of any
litigation), that arises out of or is based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, or any amendment thereto, including any information deemed to be a
part thereof pursuant to Rule 430B under the Securities Act, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading; or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any Free
Writing Prospectus that the Company has used, referred to or filed, or is
required to file, pursuant to Rule 433(d) of the Securities Act or the
Prospectus (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; but, for each of (i) and (ii) above, only to the extent arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use in the
Registration Statement, any such Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto), it being understood and agreed that the
only such information furnished by the Agent to the Company consists of the
information set forth in the first sentence of the ninth paragraph under the
caption “Plan of Distribution” in the Prospectus, and to reimburse the Company
and each such director, officer and controlling person for any and all expenses
(including the fees and disbursements of one counsel chosen by the Company) as
such expenses are reasonably incurred by the Company or such officer, director
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. The indemnity agreement set forth in this Section 6(b) shall be in
addition to any liabilities that the Agent may otherwise have. (c) Notifications
and Other Indemnification Procedures. Promptly after receipt by an indemnified
party under this Section 6 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party 30



--------------------------------------------------------------------------------



 
[pirs_exhibit-101031.jpg]
under this Section 6, notify the indemnifying party in writing of the
commencement thereof, but the omission so to notify the indemnifying party will
not relieve it from any liability which it may have to any indemnified party for
contribution or otherwise than under the indemnity agreement contained in this
Section 6 or to the extent it is not prejudiced as a proximate result of such
failure. In case any such action is brought against any indemnified party and
such indemnified party seeks or intends to seek indemnity from an indemnifying
party, the indemnifying party will be entitled to participate in, and, to the
extent that it shall elect, jointly with all other indemnifying parties
similarly notified, by written notice delivered to the indemnified party
promptly after receiving the aforesaid notice from such indemnified party, to
assume the defense thereof with counsel reasonably satisfactory to such
indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 6 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (together with local counsel), representing the indemnified
parties who are parties to such action), which counsel (together with any local
counsel) for the indemnified parties shall be selected by the indemnified party
(in the case of counsel for the indemnified parties referred to in Section 6(a)
and Section 6(b) above), (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action or (iii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred. (d) Settlements. The
indemnifying party under this Section 6 shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by Section 6(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement of any proceeding effected without
its written consent if (i) such settlement is entered into more than 30 days
after receipt by such indemnifying party of the aforesaid request; and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement. No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any 31



--------------------------------------------------------------------------------



 
[pirs_exhibit-101032.jpg]
indemnified party is or could have been a party and indemnity was or could have
been sought hereunder by such indemnified party, unless such settlement,
compromise or consent includes an unconditional release of such indemnified
party from all liability on claims that are the subject matter of such action,
suit or proceeding. (e) Contribution. If the indemnification provided for in
this Section 6 is for any reason held to be unavailable to or otherwise
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount paid or payable by
such indemnified party, as incurred, as a result of any losses, claims, damages,
liabilities or expenses referred to therein (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company, on the one
hand, and the Agent, on the other hand, from the offering of the Shares pursuant
to this Agreement; or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and the Agent, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the Agent, on the other hand, in connection with the offering of
the Shares pursuant to this Agreement shall be deemed to be in the same
respective proportions as the total gross proceeds from the offering of the
Shares (before deducting expenses) received by the Company bear to the total
Selling Commissions received by the Agent. The relative fault of the Company, on
the one hand, and the Agent, on the other hand, shall be determined by reference
to, among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, on the one hand, or the Agent, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission. The amount
paid or payable by a party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include, subject
to the limitations set forth in Section 6(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 6(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 6(e); provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 6(b) for purposes of indemnification. The Company
and the Agent agree that it would not be just and equitable if contribution
pursuant to this Section 6(e) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in this Section 6(e). Notwithstanding the provisions
of this Section 6(e), the Agent shall not be required to contribute any amount
in excess of the Selling Commission received by the Agent in connection with the
offering contemplated hereby. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6(e), each 32



--------------------------------------------------------------------------------



 
[pirs_exhibit-101033.jpg]
officer and employee of the Agent and each person, if any, who controls the
Agent within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Agent, and each director of the Company,
each officer of the Company who signed the Registration Statement, and each
person, if any, who controls the Company within the meaning of the Securities
Act and the Exchange Act shall have the same rights to contribution as the
Company. Section 7. TERMINATION & SURVIVAL (a) Term. Subject to the provisions
of this Section 7, the term of this Agreement shall continue from the date of
this Agreement until the end of the Agency Period, unless earlier terminated by
the parties to this Agreement pursuant to this Section 7. (b) Termination;
Survival Following Termination. (i) Either party may terminate this Agreement
prior to the end of the Agency Period, by giving written notice as required by
this Agreement, upon ten (10) Trading Days’ notice to the other party; provided
that, (A) if the Company terminates this Agreement after the Agent confirms to
the Company any sale of Shares, the Company shall remain obligated to comply
with Section 3(b)(v) with respect to such Shares and (B) Section 2, Section
3(d), Section 6, Section 7 and Section 8 shall survive termination of this
Agreement. If termination shall occur prior to the Settlement Date for any sale
of Shares, such sale shall nevertheless settle in accordance with the terms of
this Agreement. (ii) In addition to the survival provision of Section 7(b)(i),
the respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the Agent set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Agent or the Company or any of its
or their partners, officers or directors or any controlling person, as the case
may be, and, anything herein to the contrary notwithstanding, will survive
delivery of and payment for the Shares sold hereunder and any termination of
this Agreement. Section 8. MISCELLANEOUS (a) Press Releases and Disclosure. The
Company may issue a press release describing the material terms of the
transactions contemplated hereby as soon as practicable following the date of
this Agreement, and may file with the Commission a Current Report on Form 8-K
or, if this Agreement is signed within four days of the Company’s filing of a
periodic report, its Quarterly Report on Form 10-Q, with this Agreement attached
as an exhibit thereto, describing the material terms of the transactions
contemplated hereby, and the Company shall consult with the Agent prior to
making such disclosures, and the parties hereto shall use all commercially
reasonable efforts, acting in good faith, to agree upon a text for such
disclosures that is reasonably satisfactory to all parties hereto. No party
hereto shall issue thereafter any press release or like public statement
(including, without limitation, any disclosure required in reports filed with
the Commission pursuant to the Exchange Act) related to this Agreement or any of
the transactions contemplated hereby without the prior written approval of the
other party hereto, except as may 33



--------------------------------------------------------------------------------



 
[pirs_exhibit-101034.jpg]
be necessary or appropriate in the reasonable opinion of the party seeking to
make disclosure to comply with the requirements of applicable law or stock
exchange rules and except for the disclosure required pursuant to Section 4(a)
of this Agreement in the Company’s quarterly reports on Form 10-Q or annual
reports on Form 10-K. If any such press release or like public statement is so
required, the party making such disclosure shall consult with the other party
prior to making such disclosure, and the parties shall use all commercially
reasonable efforts, acting in good faith, to agree upon a text for such
disclosure that is reasonably satisfactory to all parties hereto. (b) No
Advisory or Fiduciary Relationship. The Company acknowledges and agrees that (i)
the transactions contemplated by this Agreement, including the determination of
any fees, are arm’s-length commercial transactions between the Company and the
Agent, (ii) when acting as a principal under this Agreement, the Agent is and
has been acting solely as a principal and is not the agent or fiduciary of the
Company, or its stockholders, creditors, employees or any other party, (iii) the
Agent has not assumed nor will assume an advisory or fiduciary responsibility in
favor of the Company with respect to the transactions contemplated hereby or the
process leading thereto (irrespective of whether the Agent has advised or is
currently advising the Company on other matters) and the Agent does not have any
obligation to the Company with respect to the transactions contemplated hereby
except the obligations expressly set forth in this Agreement, (iv) the Agent and
its affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company, and (v) the Agent has not
provided any legal, accounting, regulatory or tax advice with respect to the
transactions contemplated hereby and the Company has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate. (c)
Research Analyst Independence. The Company acknowledges that the Agent’s
research analysts and research departments are required to and should be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and as such the Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company or the offering that differ
from the views of their respective investment banking divisions. The Company
understands that the Agent is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement. (d) Notices. All communications
hereunder shall be in writing and shall be mailed, hand delivered or telecopied
and confirmed to the parties hereto as follows: If to the Agent: Jefferies LLC
520 Madison Avenue New York, NY 10022 Attention: General Counsel. with a copy
(which shall not constitute notice) to: 34



--------------------------------------------------------------------------------



 
[pirs_exhibit-101035.jpg]
Cooley LLP 55 Hudson Yards New York, New York 10001 Facsimile: (212) 479-6275
Attention: Daniel I. Goldberg. If to the Company: Pieris Pharmaceuticals, Inc.
255 State Street, 9th Floor Boston, Massachusetts 02109 Attention: Ahmed Mousa,
Vice President and General Counsel. with a copy (which shall not constitute
notice) to: Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. One Financial
Center Boston, Massachusetts 02111 Attention: William C. Hicks and Marc. D.
Mantell Any party hereto may change the address for receipt of communications by
giving written notice to the others in accordance with this Section 8(d). (e)
Successors. This Agreement will inure to the benefit of and be binding upon the
parties hereto, and to the benefit of the affiliates, agents, employees,
officers and directors and controlling persons referred to in Section 6, and in
each case their respective successors, and no other person will have any right
or obligation hereunder. The term “successors” shall not include any purchaser
of the Shares as such from the Agent merely by reason of such purchase. (f)
Partial Unenforceability. The invalidity or unenforceability of any Article,
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Article, Section, paragraph or provision hereof.
If any Article, Section, paragraph or provision of this Agreement is for any
reason determined to be invalid or unenforceable, there shall be deemed to be
made such minor changes (and only such minor changes) as are necessary to make
it valid and enforceable. (g) Governing Law Provisions. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York applicable to agreements made and to be performed in such state. Any
legal suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby (“Related Proceedings”) may be instituted
in the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the 35



--------------------------------------------------------------------------------



 
[pirs_exhibit-101036.jpg]
enforcement of a judgment of any such court (a “Related Judgment”), as to which
such jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party’s address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum. (h) General Provisions. This Agreement constitutes the
entire agreement of the parties to this Agreement and supersedes all prior
written or oral and all contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof. This Agreement may be
executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument, and may be delivered by facsimile transmission or by electronic
delivery of a portable document format (PDF) file. This Agreement may not be
amended or modified unless in writing by all of the parties hereto, and no
condition herein (express or implied) may be waived unless waived in writing by
each party whom the condition is meant to benefit. The Article and Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement. [Signature Page
Immediately Follows] 36



--------------------------------------------------------------------------------



 
[pirs_exhibit-101037.jpg]
If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms Very truly yours, PIERIS PHARMACEUTICALS, INC. By:
/s/ Stephen Yoder Name: Stephen Yoder Title: CEO The foregoing Agreement is
hereby confirmed and accepted by the Agent in New York, New York as of the date
first above written. JEFFERIES LLC By: /s/ Donald Lynaugh Name: Donald Lynaugh
Title: Managing Director



--------------------------------------------------------------------------------



 
[pirs_exhibit-101038.jpg]
EXHIBIT A ISSUANCE NOTICE [Date] Jefferies LLC 520 Madison Avenue New York, New
York 10022 Attn: [__________] Reference is made to the Open Market Sale
Agreement between Pieris Pharmaceuticals, Inc. (the “Company”) and Jefferies LLC
(the “Agent”) dated as of August 9, 2019. The Company confirms that all
conditions to the delivery of this Issuance Notice are satisfied as of the date
hereof. Date of Delivery of Issuance Notice (determined pursuant to Section
3(b)(i)): _______________________ Issuance Amount (equal to the total Sales
Price for such Shares): $ Number of days in selling period: First date of
selling period: Last date of selling period: Settlement Date(s) if other than
standard T+2 settlement: Floor Price Limitation (in no event less than $1.00
without the prior written consent of the Agent, which consent may be withheld in
the Agent’s sole discretion): $ ____ per share Other Limitations: Comments:
______________________ By: Name: Title: A-1



--------------------------------------------------------------------------------



 
[pirs_exhibit-101039.jpg]
Schedule A Notice Parties The Company Stephen Yoder Allan Reine Ahmed Mousa The
Agent Donald Lynaugh Jack Fabbri Matthew Kim



--------------------------------------------------------------------------------



 